Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 31 August 2020 with respect to the 101 rejection have been fully considered but they are not persuasive. 	Applicant argues the claims provide a technical improvement of integrating location authentication services with transaction authorization services on page 9 of the Remarks. The Examiner disagrees because the authorization services are performed separately from the authentication services and the claimed invention does not perform the authentication services argued by the Applicant. Merely providing location data for the merchant to use is not providing authentication services. The resource provider computer uses location data to perform the authentication service (Examiner notes the claims do not positively recite this process) and it is unclear how transmitting this location data “thereafter causes” the resource provider computer to perform the authentication process. 	Applicant argues the Office has not provided Berkheimer evidence, but the Applicant has misunderstood the 101 rejection because the Berkheimer evidence is not required for aspects of the abstract idea, see 2019 PEG. 
Applicant's arguments filed 31 August 2020 with respect to the 103 rejection have been fully considered but they are not persuasive. 	Applicant argues the claim amendments are not disclosed by the prior art . 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-5, 8-14, 17-18, and 30-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Prong One of Step 2A: The claim(s) recite(s) receiving an authorization request message, receiving a user location associated with the mobile device from the mobile device, transmitting the authorization request message to an authorizing entity computer, receiving an authorization response message from the authorizing entity computer, wherein the authorization response message authorizes the transaction, incorporating the user location into the authorization response message as auxiliary data, and transmitting the authorization response message including the user location to the resource provide computer wherein the resource provider computer is thereafter caused to determine a level of risk for the transaction at least by comparing the user location to a resource provider location associated with the resource provided and determines whether to complete the transactions using the credential based on the comparison. This concept(s) is similar to those enumerated in the abstract idea groupings of organizing human activity, specifically a fundamental economic practice (authorizing a transaction), commercial or legal interactions such as legal obligations, sales activities and business relations, and managing personal behavior or relationships. 
Dependent claims 2-5, 8-9, 11-14, 17-18, and 30-33 do not remedy the deficiencies of the independent claims and are rejected accordingly. The dependent claims further refine the abstract idea of the independent claims and do not provide significantly more or integration into a practical application under prong two. In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea (see Content Extraction and Transmission LLC  v. Wells Fargo (Fed. Cir. 2014)).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-14, 17-18, and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Lau US 2015/0347999 in view of Hammad US 2013/0198046.

	receiving, by the server computer, a user location associated with the mobile device from the mobile device (¶ [0039] ‘obtaining the location of the mobile device of the user’);
	transmitting, by the server computer, the authorization request message to an authorizing entity computer (Fig 4, ¶¶ [0015], [0023]);
	receiving, by the server computer, an authorization response message from the authorizing entity computer, wherein the authorization response message authorizes the transaction (Fig 4, ¶¶ [0015], [0023]; the transaction can be authorized by the authorization server based on the location of the POS terminal and the location of the mobile device);
	transmitting, by the server computer, the authorization response message (Fig 1A, ¶¶ [0014]-[0015] authorization response may be transmitted to the POS terminal), wherein the resource provider computer is thereafter caused to determine a level of risk for the transaction at least by comparing the user location to a resource provider location associated with the resource provider and determines whether to complete the transaction using the credential based on the comparison (¶ [0041]-[0042] “process 400 wherein comparing the user location to the resource provider location comprises determining whether the user location is within a threshold of the resource provider location (¶ [0023] ‘One such factor may include the location of POS terminal 220 in relation to the location of a mobile device 210 that is associated with a user corresponding to the payment card’; [0037], [0040]).	receiving, by the server computer from the resource provider computer, an indication that the user location is not within the threshold of the resource provider location (¶¶ [0048]-[0050]);	generating, by the server computer, a notification of unauthorized usage of the credential (¶ [0048]-[0050]); and	transmitting, by the server computer, the notification to the mobile device (¶ [0050] notifies the user of the approval or disapproval of the payment card transaction)
	Lau fails to explicitly disclose, Hammad does disclose incorporating, by the server computer, the user location into the authorization response message as auxiliary 
As per claim 3:	Lau further discloses the method of claim 1, wherein the resource provider 
As per claim 4:	Lau further discloses the method of claim 1, further comprising: computing, by the server computer, a risk score using the user location; and incorporating, by the server computer, the risk score into the authorization response message (¶¶ [0040]-[0042] ‘confidence score’ reads on risk score).As per claim 5:	Lau further discloses the method of claim 1, wherein the user location is received from a global positioning system (GPS) associated with the mobile device (¶ [0014] GPS of mobile device is used to determine the location).
As per claim 8:	Lau further discloses the method of claim 1, further comprising: transmitting, by the server computer, a request for the user location associated with the mobile device to the mobile device (Fig 4, ¶ [0039]).
As per claim 9:	Lau further discloses the method of claim 1, wherein the user location 
As per claims 10-14 and 17-18:	Claims 10-14 and 17-18 are rejected under the rationales of claims 1-5 and 8-9, respectively. Special attention is paid in regards to claim 10: Lau discloses a processor (¶ [0067] ‘processor’) and a memory element comprising code, executable by the processor for implementing a method comprising (¶ [0067] ‘memory’).

As per claim 30:	Lau fails to disclose but Hammad does disclose the method of claim 1, wherein the auxiliary data in the authorization response message for the transaction further includes data about other transactions ([0089], [0029], [0037], [0069], [0071]).	It would have been obvious to one of ordinary skill in the art at the time of invention to include transmitting additional transaction data as taught in Hammad in Lau since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Lau discloses transmitting a confidence score to give the merchant the most information to make the authorization of the transaction and Hammad would provide the merchant with additional information, enabling more information available to the merchant in order to reduce the risk of fraud in a transaction.
As per claims 32 and 33:	Claims 32 and 33 are rejected under the rationales of claims 30 and 31, respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hammad US 2013/0246220.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P SHARVIN whose telephone number is (571)272-9863.  The examiner can normally be reached on M-F 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/DAVID P. SHARVIN/
Primary Examiner
Art Unit 3692



/DAVID P SHARVIN/Primary Examiner, Art Unit 3692